 


109 HR 1820 IH: Illinois and Michigan Canal National Heritage Corridor Act Amendments of 2005
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1820 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Weller (for himself and Mrs. Biggert) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Illinois and Michigan Canal National Heritage Corridor Act of 1984 to help ensure the appropriate transition of the management entity of the heritage corridor, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Illinois and Michigan Canal National Heritage Corridor Act Amendments of 2005. 
2.Transition and provisions for new management entityThe Illinois and Michigan Canal National Heritage Corridor Act of 1984 (Public Law 98–398; 16 U.S.C. 461 note) is amended as follows: 
(1)In section 103— 
(A)in paragraph (8), by striking and; 
(B)in paragraph (9), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(10)the term Association means the Canal Corridor Association (an organization described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code).. 
(2)By adding at the end of section 112 the following new paragraph: 
 
(7)The Secretary shall enter into a memorandum of understanding with the Association to help ensure appropriate transition of the management entity to the Association and coordination with the Association regarding that role.. 
(3)By adding at the end the following new sections: 
 
119.Association as management entityUpon the termination of the Commission, the management entity for the corridor shall be the Association. 
120. Duties and authorities of AssociationFor purposes of preparing and implementing the management plan developed under section 121, the Association may use Federal funds made available under this title— 
(1)to make loans and grants to, and enter into cooperative agreements with, States and their political subdivisions, private organizations, or any person; 
(2)to hire, train, and compensate staff; and 
(3)to enter into contracts for goods and services. 
121.Duties of the Association`The Association shall— 
(1)develop and submit to the Secretary for approval under section 123 a proposed management plan for the corridor not later than 2 years after Federal funds are made available for this purpose; 
(2)give priority to implementing actions set forth in the management plan, including taking steps to assist units of local government, regional planning organizations, and other organizations— 
(A)in preserving the corridor; 
(B)in establishing and maintaining interpretive exhibits in the corridor; 
(C)in developing recreational resources in the corridor; 
(D)in increasing public awareness of and appreciation for the natural, historical, and architectural resources and sites in the corridor; and 
(E)in facilitating the restoration of any historic building relating to the themes of the corridor; 
(3)encourage by appropriate means economic viability in the corridor consistent with the goals of the management plan; 
(4)consider the interests of diverse governmental, business, and other groups within the corridor; 
(5)conduct public meetings at least quarterly regarding the implementation of the management plan; 
(6)submit substantial changes (including any increase of more than 20 percent in the cost estimates for implementation) to the management plan to the Secretary; and 
(7)for any year in which Federal funds have been received under this title— 
(A)submit an annual report to the Secretary setting forth the Association’s accomplishments, expenses and income, and the identity of each entity to which any loans and grants were made during the year for which the report is made; 
(B)make available for audit all records pertaining to the expenditure of such funds and any matching funds; and 
(C)require, for all agreements authorizing expenditure of Federal funds by other organizations, that the receiving organizations make available for audit all records pertaining to the expenditure of such funds. 
122.Use of Federal funds 
(a)In generalThe Association shall not use Federal funds received under this title to acquire real property or an interest in real property. 
(b)Other sourcesNothing in this title precludes the Association from using Federal funds from other sources for authorized purposes. 
123.Management plan 
(a)Preparation of management planNot later than 2 years after the date that Federal funds are made available for this purpose, the Association shall submit to the Secretary for approval a proposed management plan that shall— 
(1)take into consideration State and local plans and involve residents, local governments and public agencies, and private organizations in the corridor; 
(2)present comprehensive recommendations for the corridor’s conservation, funding, management, and development; 
(3)include actions proposed to be undertaken by units of government and nongovernmental and private organizations to protect the resources of the corridor; 
(4)specify the existing and potential sources of funding to protect, manage, and develop the corridor; and 
(5)include— 
(A)identification of the geographic boundaries of the corridor; 
(B)a brief description and map of the corridor’s overall concept or vision that show key sites, visitor facilities and attractions, and physical linkages; 
(C)identification of overall goals and the strategies and tasks intended to reach them, and a realistic schedule for completing the tasks; 
(D)a listing of the key resources and themes of the corridor; 
(E)identification of parties proposed to be responsible for carrying out the tasks; 
(F)a financial plan and other information on costs and sources of funds; 
(G)a description of the public participation process used in developing the plan and a proposal for public participation in the implementation of the management plan; 
(H)a mechanism and schedule for updating the plan based on actual progress; 
(I)a bibliography of documents used to develop the management plan; and 
(J)a discussion of any other relevant issues relating to the management plan. 
(b)Disqualification from fundingIf a proposed management plan is not submitted to the Secretary within 2 years after the date that Federal funds are made available for this purpose, the Association shall be ineligible to receive additional funds under this title until the Secretary receives a proposed management plan from the Association. 
(c)Approval of management planThe Secretary shall approve or disapprove a proposed management plan submitted under this title not later than 180 days after receiving such proposed management plan. If action is not taken by the Secretary within the time period specified in the preceding sentence, the management plan shall be deemed approved. The Secretary shall consult with the local entities representing the diverse interests of the corridor including governments, natural and historic resource protection organizations, educational institutions, businesses, recreational organizations, community residents, and private property owners prior to approving the management plan. The Association shall conduct semi-annual public meetings, workshops, and hearings to provide adequate opportunity for the public and local and governmental entities to review and to aid in the preparation and implementation of the management plan. 
(d)Effect of approvalUpon the approval of the management plan as provided in subsection (c), the management plan shall supersede the conceptual plan contained in the National Park Service report. 
(e)Action following disapprovalIf the Secretary disapproves a proposed management plan within the time period specified in subsection (c), the Secretary shall advise the Association in writing of the reasons for the disapproval and shall make recommendations for revisions to the proposed management plan. 
(f)Approval of AmendmentsThe Secretary shall review and approve all substantial amendments (including any increase of more than 20 percent in the cost estimates for implementation) to the management plan. Funds made available under this title may not be expended to implement any changes made by a substantial amendment until the Secretary approves that substantial amendment. 
124.Technical and financial assistance; other Federal agencies 
(a)Technical and financial assistanceUpon the request of the Association, the Secretary may provide technical assistance, on a reimbursable or nonreimbursable basis, and financial assistance to the Association to develop and implement the management plan. The Secretary is authorized to enter into cooperative agreements with the Association and other public or private entities for this purpose. In assisting the Association, the Secretary shall give priority to actions that in general assist in— 
(1)conserving the significant natural, historic, cultural, and scenic resources of the corridor; and 
(2)providing educational, interpretive, and recreational opportunities consistent with the purposes of the corridor. 
(b)Duties of other Federal agenciesAny Federal agency conducting or supporting activities directly affecting the corridor shall— 
(1)consult with the Secretary and the Association with respect to such activities; 
(2)cooperate with the Secretary and the Association in carrying out their duties under this title; 
(3)to the maximum extent practicable, coordinate such activities with the carrying out of such duties; and 
(4)to the maximum extent practicable, conduct or support such activities in a manner which the Association determines is not likely to have an adverse effect on the corridor. 
125.Authorization of appropriations 
(a)In generalTo carry out this title there is authorized to be appropriated $10,000,000, except that not more than $1,000,000 may be appropriated to carry out this title for any fiscal year. 
(b)50 percent matchThe Federal share of the cost of activities carried out using any assistance or grant under this title shall not exceed 50 percent of that cost. 
126.SunsetThe authority of the Secretary to provide assistance under this title terminates on September 30, 2027.. 
3.Private property protectionThe Illinois and Michigan Canal National Heritage Corridor Act of 1984 is further amended by adding after section 126 (as added by section 2) the following new sections: 
 
127.Requirements for inclusion of private property 
(a)Notification and consent of property owners requiredNo privately owned property shall be preserved, conserved, or promoted by the management plan for the corridor until the owner of that private property has been notified in writing by the Association and has given written consent for such preservation, conservation, or promotion to the Association. 
(b)Landowner withdrawAny owner of private property included within the boundary of the corridor, and not notified under subsection (a), shall have their property immediately removed from the boundary of the corridor by submitting a written request to the Association. 
128.Private property protection 
(a)Access to private propertyNothing in this title shall be construed to— 
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property; or 
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the corridor shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property. 
(c)Recognition of authority to control land useNothing in this title shall be construed to modify the authority of Federal, State, or local governments to regulate land use. 
(d)Participation of private property owners in corridorNothing in this title shall be construed to require the owner of any private property located within the boundaries of the corridor to participate in or be associated with the corridor. 
(e)Effect of establishmentThe boundaries designated for the corridor represent the area within which Federal funds appropriated for the purpose of this title may be expended. The establishment of the corridor and its boundaries shall not be construed to provide any nonexisting regulatory authority on land use within the corridor or its viewshed by the Secretary, the National Park Service, or the Association.. 
4.Technical amendmentsSection 116 of Illinois and Michigan Canal National Heritage Corridor Act of 1984 is amended— 
(1)by striking subsection (b); and 
(2)in subsection (a)— 
(A)by striking (a) and all that follows through For each and inserting (a) For each; 
(B)by striking Commission and inserting Association; 
(C)by striking Commission’s and inserting Association’s; 
(D)by redesignating paragraph (2) as subsection (b); and 
(E)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
 
